DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, 11, 13, 15, 17 and 19 in the reply filed on 6/29/22 is acknowledged.

Claim Objections
Claims 1-9, 11, 13, 15, 17, 19 are objected to because of the following informalities:  

Claim 1, line 6 and line 11 “continuous reactor”, should include “or semi-continuous reactor”.
		Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 13, 15, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 1 and throughout the claims, the word: “graphenic” is used but is unclear because it is unclear if it is graphite or not or to what extend it is similar to graphite. 

Claim 1, line 15, “the graphene oxide” lacks antecedent basis.

	Claim 9, lines 1-2, “the fluid stock” is unclear which fluid stock from Claim it refers to.

	Claim 9, line 2, “the quenching agent” lacks antecedent basis.

	Claim 15, line 2 describes an “interlayer registry”, which is unclear.  From the specification, it describes the hydrolysis of covalent sulfates (see PG Pub, para. 76), but it is unclear how that reflects upon the interlayers of the graphite.

	Claim 15, line 3 describes “the graphite oxide is lost downstream of injection. . “, but it is unclear what this means.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR2016/0128927) and in view of Chang (KR 2016/048378) and in view of Kang, et al “Synthesis and Characterization of a mesoporous and three dimensional. . . “(in IDS).
	The Examiner has provided a machine translation of The Son and Chang references.  The citation of the prior art in this rejection refers to the machine translation.
	Son describes a process for making graphene oxide (title) using a continuous effector reactor (abstract, lines 6-7).  The process involves combining graphite with other compounds (see Embodiment 1, line 1) to make graphene oxide (see Embodiment 1, last paragraph in this embodiment).  
	After the reaction, Son teaches that the product is precipitated and then washed several times (Embodiment 1, last para of this embodiment).  Although Son does not specifically state that the precipitate is collected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that washing precipitates can be considered a form of “collection”.  
	Son does not specifically disclose that graphite is injected and Son does not specifically disclose that the graphene oxide product is collected at an outlet downstream from any of the injection sites.
As to the graphite being fed by injection, Chang teaches a method of manufacturing graphene oxide by reacting graphite, acid and another reactant (title).  The graphite used is added to the reactor by injection (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject graphite into the reactor, as taught by Chang for use with the process of making graphene oxide of Son because graphite injection is a known means to feed graphite into a reactor for the manufacture of graphene oxide.
 	As to removing the graphene oxide product from the outlet, Kang describes use of a Couette-Taylor reactor (title) or a Taylor reactor (abstract) for processing graphite oxide (abstract).  The reference shows that the input into the reactor is at one end (see Fig. 1 first figure) and the output of the reactor is at the other end (see Fig. 1, first figure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the outlet for the manufactured product after all the inlets for feeding compounds to make the product in the Taylor reactor, as shown in Kang for use in making graphene oxide of Son and Chang because supplying the reactants at one end facilitates manufacture of product, which are known to be removed at the other end of a reactor.   Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any outlet ports would be after any inlet ports because the inlet ports are used to feed necessary compounds to react the materials and the outlet port is used to remove the product made from these materials.
	Alternatively, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).). see MPEP 2144.04, I.

	As to Claims 2 and 5, Son teaches that the device used can be a vortex flow-type (abstract) and shows that the Taylor flow extends all along the reactor:
	
    PNG
    media_image1.png
    171
    558
    media_image1.png
    Greyscale

	As to the inlet and outlet feature, Kang shows in Figure 1 that it is known to have an inlet at one end and an outlet at the far end in Couette-Taylor flow reactors.  The reference explains that the Taylor vortex enhances the diffusion rate of oxidizing agents in the graphite’s interlayers (pg. 3675, right col. Para. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an inlet at one end and an outlet at the far end of the Taylor-flow reactor, as taught by Kang for use in Son because placement of the inlet and outlet in this way is known to facilitate the reaction of graphite oxidation and obtain an effective graphene oxide product.
	As to the additional features of Claim 5, since the reactor used in Kang has the same features (use of the Couette-Taylor or Taylor-Couette reactor), it would have the same properties.

	As to Claim 19, Kang teaches that about 0.59g of graphite flakes are combined with 0.44g of NaNO3 and then combined with 30ml of H2SO4 (95% conc.), which leaves about 52g of H2SO4 (see section 2.1).  Therefore the amount of graphite in the first batch is within the claimed range of 0.1 to 5wt%.

	As to Claims 3, 4 and 6, Son teaches a Taylor vortex flow continuous reactor for processing graphite into graphene oxide (abstract).  Kang describes use of a Couette-Taylor flow reactor for the manufacture of graphite oxide from graphite (abstract).
	Kang describes that Couette-Taylor flow reactor has a toroidal vortex (section 3, lines 3-4).  The reference explains that the Taylor vortex enhances the diffusion rate of oxidizing agents in the graphite’s interlayers (pg. 3675, right col. Para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a Couette-Taylor-type Taylor flow reactor, as taught by Kang for use with the reactor or Son because this type of reactor enhances the diffusion rate of oxidizing agents into the graphite’s interlayers.

	As to Claim 9, Son teaches that the reaction can include phosphoric acid and hydrogen peroxide (“Tech Solution”, para. 5).  The H2O2 can be considered a “quenching agent”.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, Chang and Kang as applied to claim 1 above, and further in view of Shi (CN 106882803).
	Son teaches that sulfuric acid can be used in the solution (see Claim 7). Son does not specifically state that the sulfuric acid is used to cause intercalcation in the graphite.
	Shi teaches a method for making graphene oxide (title).  The process combines graphite with the acid (background para. 2 and 3).  Shi explains that sulfuric acid and other materials get in the layers of the graphite (background, para. 3, “swelling in the water layer”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sulfuric acid added to graphite intercalates the graphite, as taught by Shi for use with the process, as taught by Son, Chang and Kang because Shi explains that the addition of sulfuric acid to graphite in the making of graphene oxide leaves sulfuric acid in the layers of graphite, which is a type of insertion into the layers of graphite.

Claim(s) 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, Chang and Kang as applied to claim 1 above, and further in view of Yang (KR2015/0109505) and further in view of Song (KR 20140083854).
Yang describes a graphene oxide manufacturing system using a Couette-Taylor reactor (title) or just a Taylor reactor (abstract).  The process described by Yang involves feeding graphite and supplying an oxidizing agent and an acid solution to an input (abstract) and then producing an oxidized graphite that is removed at the outlet (abstract, Claim 1, lines 6-8).  As to the reactor, Yang explains that 160 is the cleaning system of the oxidized graphite, where water is injected to wash the system while it is rotated (paragraph starting with “Oxidation of graphite within the graphite injected cleaning section 160. . “).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rinse the product with water by feeding water into the system, as taught by Yang for use with Son, Yang and Chang because rinsing the product is an effective means to isolate the product.
Although Yang teaches that the water input is fed after the reactor and formation of the graphene oxide product (see figure, 120 is the reactor), Yang does not specifically state that the water input has a port at the end of the reactor.
Song explains that they modify the Couette-Taylor reactor by adding a plurality of additional ports on the upper side of the reactor so that materials of different compositions can be introduced into the reaction through different inlet ports (para. 27, see para. starting with “In an embodiment of the present invention, a plurality of additional inlet ports. . “).   
	The Song reference is related prior art because it discusses Couette-Taylor reactors and their modification.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Taylor-Couette reactor of Son, Chang and Kang by adding an additional port for water, as taught by Song and Yang because Song explains that Taylor-Couette reactors can be modified to input additional reactants or ingredients into their system. 

	As to Claim 15, although Son, Chang and Kang do not specifically teach the features of Claim 15, since the references describe the same features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used with the same compounds would produce the same features. 

	As to Claim 17, Son teaches that the graphene have an average particle size (page 4, para. 9) that contains sheets (see Fig. 5).  Chang also teaches that the graphite is made-up of sheets (pg. 2, para. 1 and 2).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, Chang and Kang as applied to claim 1 above, and further in view of Song (KR 20140083854).
Son describes a continuous reactor (abstract). The reactor is made up of an outer cylinder and an inner cylinder (see Figure and pg 7, para. 6 “two concentric circular cylinders of different diameters”.  Son teaches the presence of a graphite material, an acid solution, an oxidizing agent and a means to re-introduce acid and oxidizing agent back to the graphene (abstract).  
	Kang describes use of a Couette-Taylor reactor (title) or a Taylor reactor (abstract) for processing graphite oxide (abstract).  The reference shows that the input into the reactor is at one end (see Fig. 1 first figure) and the output of the reactor is at the other end (see Fig. 1, first figure).  As to the other features of the reactor, Kang explains that the cylinders have rotation (pg. 3673, col. Right, para. 1).  
As to the first, second, third and fourth stocks injections, Song describes use of a Couette-Taylor vortex reactor that includes a rotating cylinder (para. 17, last lines).  The Couette-Taylor reactor has an inner and outer cylinder that rotates when fluid flows between them (para. 18).  The fluid near the inner cylinder 10 flows toward the outer cylinder (20) due to centrifugal force and causes the fluid to flow in the direction of stirring rod 30 (para. 18).  As a result, a vortex (27) is formed (para. 18).  This rotary cylindrical flow is called a Taylor flow (para. 22).  
Song explains that they modify the Couette-Taylor reactor by adding a plurality of additional ports on the upper side of the reactor so that materials of different compositions can be introduced into the reaction through different inlet ports (para. 27, see para. starting with “In an embodiment of the present invention, a plurality of additional inlet ports. . “).  
	The Song reference is related prior art because it discusses Couette-Taylor reactors and their modification.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional ports for the injection of graphite, acid, oxidizing agent and recycling acid/oxidant solution, as taught by Song for use in the reactor of Son, Chang and Kang because Song explains that it is known to modify Couette-Taylor reactors used for making graphene oxide with graphite and acid by adding additional ports to make the product.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Ilin, et al. “On the Stability of the Couette-Taylor flow. . . “.  Ilin describes the rotation of Couette-Taylor reactors (title and abstract).  The reference explains that the cylinders used as part of the reactor can rotate in opposite directions (Introduction, para. 3, lines 8-11).  Although Illin explains that this rotation is not ideal, Illin explains that rotating in the opposite direction is known in the field. 
The cited phraseology clearly signifies a "negative" or "exclusionary" limitation for which the applicants have no support in the original disclosure.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453 (see also MPEP 2173.05(i)).
However, Illin is not prior art, since it was available in 2019 and the present invention has an effective filing date of 10/2017.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 27, 2022